Name: Commission Regulation (EC) No 2557/2001 of 28 December 2001 amending Annex V of Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community
 Type: Regulation
 Subject Matter: deterioration of the environment;  trade policy
 Date Published: nan

 Avis juridique important|32001R2557Commission Regulation (EC) No 2557/2001 of 28 December 2001 amending Annex V of Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European Community Official Journal L 349 , 31/12/2001 P. 0001 - 0039Commission Regulation (EC) No 2557/2001of 28 December 2001amending Annex V of Council Regulation (EEC) No 259/93 on the supervision and control of shipments of waste within, into and out of the European CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community(1), as last amended by Commission Decision 1999/816/EC(2), and in particular Article 16(1) thereof,Whereas:(1) By virtue of Council Decision 93/98/EEC(3), the Community has been a party to the Basel Convention on the control of transboundary movements of hazardous wastes and their disposal since 7 February 1994.(2) A list of hazardous wastes has been adopted in accordance with Article 1(4) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(4), as amended by Directive 94/31/EC(5) and amended in the light of notifications from Member States. The most recent version of that list of hazardous waste is included in Commission Decision 2000/532/EC(6), as last amended by Council Decision 2001/573/EC(7).(3) The Community has approved Decision C(2001) 107 of the OECD Council on the Revision of Decision C(92) 39/final on the Control of Transboundary Movements of Wastes Destined for Recovery Operations, including in particular Part II of Appendix 4 thereto, which lists waste subject to the so-called amber control procedure of that Decision.(4) Decision C(2001) 107 of the OECD Council, including Part II of Appendix 4 thereto, is only binding on the Member States and the Community on completion of the necessary Community procedures(8). It is therefore necessary to ensure that the OECD amendments regarding Part II of Appendix 4 for the purposes of this Regulation are transposed into Community legislation from the same date as the amendments included in Decision 2000/532/EC namely 1 January 2002.(5) Annex V to Council Regulation (EEC) No 259/93 should be amended in order to ensure that Parts 2 and 3 thereof take full account of the most up to date list of hazardous wastes adopted in accordance with Article 1(4) of Directive 91/689/EEC and the most up to date list of waste adopted by the OECD Council and approved by the Community.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 18 of Directive 75/442/EEC,HAS ADOPTED THIS REGULATION:Article 1Annex V to Council Regulation (EEC) 259/93 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 December 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 30, 6.2.1993, p. 1.(2) OJ L 316, 10.12.1999, p. 45.(3) OJ L 39, 16.2.1993, p. 1.(4) OJ L 377, 31.12.1991, p. 20.(5) OJ L 168, 2.7.1994, p. 28.(6) OJ L 226, 6.9.2000, p. 3.(7) OJ L 203, 28.7.2001, p. 18.(8) Council Conclusions of 12 June 2001.ANNEX"ANNEX VIntroductory notes1. Annex V shall apply without prejudice to Directive 75/442/EEC, as amended by Directive 91/156/EEC and Directive 91/689/EEC.2. This Annex consists of three parts, whereby parts 2 and 3 only apply when part 1 is not of application. Consequently, to determine if a specific waste is covered by Annex V of Council Regulation (EEC) No 259/93, one has to first check whether the waste features in part 1 of Annex V, if this is not the case whether it features in part 2, and if this is not the case whether it features in part 3.Part 1 is divided into two sub-sections: List A enumerating wastes which are classified as hazardous for the purposes of the Basel Convention and therefore are covered by the export ban and List B enumerating wastes which are not covered by the export ban.Thus, if a waste features in part 1, one has to check if it is enumerated in List A or in List B. Only if a waste does not feature in either List A or List B of part 1, one has to check if it features among the hazardous waste of part 2 or in part 3 and if this is the case it is covered by the export ban.3. Member States may make provisions, in exceptional cases, to determine, on the basis of documentary evidence provided in an appropriate way by the holder, that a specific hazardous waste on this Annex is excluded from the export ban referred to in Article 16, paragraph 1, of Council Regulation (EEC) No 259/93 as amended, if it does not display any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards H3 to H8, H10 and H11 of the said Annex, the limit values laid down in Commission Decision 2000/532/EC as amended.In such a case, the Member State concerned shall inform the envisaged importing country prior to taking a decision. Member States shall notify such cases to the Commission before the end of each calendar year. The Commission shall forward the information to all Member States and to the Secretariat of the Basel Convention. On the basis of the information provided, the Commission may make comments and, where appropriate, submit proposals to the Committee established pursuant to Article 18 of Directive 75/442/EEC with a view to adapting Annex V of Council Regulation (EEC) No 259/93.4. The fact that a waste is not listed as hazardous in this Annex, or that it is listed in part 1, list B, does not preclude, in exceptional cases, characterisation of such a waste as hazardous and therefore subject to the export ban referred to in Article 16(1), of Council Regulation (EEC) No 259/93 as amended, if it displays any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards H3 to H8, H10 and H11 of the said Annex, the limit values laid down in Commission Decision 2000/532/EC, as amended, as provided for in Article 1(4), second indent, of Directive 91/689/EEC and in the Header of Annex II to Council Regulation (EEC) No 259/93.In such a case, the Member State concerned shall inform the envisaged importing country prior to taking a decision. Member States shall notify such cases to the Commission before the end of each calendar year. The Commission shall forward the information to all Member States and to the Secretariat of the Basel Convention. On the basis of the information provided, the Commission may make comments and, where appropriate, submit proposals to the Committee established pursuant to Article 18 of Directive 75/442/EEC with a view to adapting Annex V of Council Regulation (EEC) No 259/93.PART 1List A (Annex VIII to the Basel Convention)>TABLE>List B (Annex IX to the Basel Convention)>TABLE>PART 2Wastes listed in the Annex to Commission Decision 2000/532/EC, as amended. Wastes marked with an asterisk are considered to be hazardous waste pursuant to Directive 91/689/EEC on hazardous waste(1).>TABLE>PART 3Waste from Appendix 4, Part II of Decision C(2001) 107 of the OECD Council on the Revision of Decision C(92) 39/Final on the Control of Transboundary Movements of Wastes Destined for Recovery Operations. The wastes numbered AB 130, AC 250, AC 260 and AC 270 have been deleted since they have been considered, in accordance with the procedure laid down in Article 18 of Directive 75/442/EEC, to be non-hazardous and therefore not subject to the export ban laid down in Article 16(1).METAL BEARING WASTES>TABLE>WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS>TABLE>WASTES CONTAINING PRINCIPALLY ORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND INORGANIC MATERIALS>TABLE>WASTES WHICH MAY CONTAIN EITHER INORGANIC OR ORGANIC CONSTITUENTS>TABLE>WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS>TABLE>(1) When identifying a waste in the list below, the introduction to the Annex of Commission Decision 2000/532/EC as amended is relevant."